      Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 1 of 15


                                                        Receipt Number: 910422
                                                        Tracking Number: 73837103
EML
COPY OF PLEADING PROVIDED BY PLT


                                CAUSE NUMBER: 202106305


PLAINTIFF: KHAN, FREDERICK QASIM                            In the 157th Judicial

vs.                                                         District Court of

DEFENDANT: WALMART INC                                      Harris County, Texas


                                       CITATION
THE STATE OF TEXAS
County of Harris

TO: WALMART INC MAY BE SERVED BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM

1999 BRYAN STREET SUITE 900

DALLAS TX 75201


   Attached is a copy of PLAINTIFF'S ORIGINAL PETITION.

This instrument was filed on February 2, 2021, in the above numbered and styled cause
on the docket in the above Judicial District Court of Harris County, Texas, in the
courthouse in the City of Houston, Texas. The instrument attached describes the claim
against you.

   YOU HAVE BEEN SUED.   You may employ an attorney.   If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration ,of twenty days after you were served this
citation and petition, a default judgment may be taken against you.     In addition to
filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit.    These disclosures generally must be
made no later than 30 days after you file your answer with the clerk.    Find out more
at TexasLawHelp.org.

   ISSUED AND GIVEN    UNDER MY HAND and seal of said Court, at Houston, Texas, this

February 2, 2021.




                                                  Marilyn Burgess, District Clerk
                                                  Harris County, Texas
                                                  201 Caroline, Houston, Texas 77002



                                                  Generated By: MARIA RODRIGUEZ



Issued at request of:
HOLLINGSWORTH, STEVEN RYAN
1415 NORTH LOOP WEST, SUITE
200
HOUSTON, TX 77008
(713) 637-4560

Bar Number: 24041115




                                                                            Exhibit A
         Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 2 of 15




                                                                                  Tracking Number: 73837103
                                                                                                        EML



                                              CAUSE NUMBER: 202106305


PLAINTIFF: KHAN, FREDERICK QASIM                                                In the 157th

       VS.                                                                      Judicial District Court

DEFENDANT: WALMART INC                                                          of Harris County, Texas




                                          OFFICER/AUTHORIZED PERSON RETURN

Came         to        hand      at           o'clock               M.,    on      the              day      of
                                                     , 20
Executed          at    (address)
in                          County
at                           o'clock                     M.,      on     the                      day        of
                                                                    , 20
by delivering to                                                                                  defendant,
in person, a true copy of this
Citation    together    with   the    accompanying              copy(ies)   of     the
                                          Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.

To      certify          which        I   affix    my    hand    officially      this               day   of
                                                        , 20

FEE:     $

                                                                                 of
County, Texas

                                                           By:
                       Affiant                                                 Deputy
On this day,                                                    , known to me to be
the person whose signature
appears on the foregoing return, personally appeared.  After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited
on the return.

SWORN             TO      AND         SUBSCRIBED      BEFORE      ME      on          this                of
                                                   , 20



                                                                                 Notary Public



                                                                                                 Exhibit A
 Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 3 of 15

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   02/03/2021
                                                                                                   CT Log Number 538993519
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        WALMART INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 Khan Frederick Qasim, Pltf. vs. Walmart Inc., et al., Dfts.
DOCUMENT(S) SERVED:                              Citation, Return, Original Petition
COURT/AGENCY:                                    157th Judicial District Court Harris County, TX
                                                 Case # 202106305
NATURE OF ACTION:                                Personal Injury - Failure to Maintain Premises in a Safe Condition - 03/17/2020,
                                                 Walmart Supercenter Store located at 4412 North Freeway, Houston, Texas 77022
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                        By Process Server on 02/03/2021 at 12:52
JURISDICTION SERVED :                            Texas
APPEARANCE OR ANSWER DUE:                        By 10:00 a.m. on the Monday next after the expiration of 20 days after service
ATTORNEY(S) / SENDER(S):                         Steven R. Hollingsworth
                                                 Hollingsworth Law Firm, PLLC
                                                 1415 North Loop West
                                                 Suite 200
                                                 Houston, TX 77008
                                                 713-637-4560
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 02/04/2021, Expected Purge Date:
                                                 02/09/2021

                                                 Image SOP

                                                 Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 1999 Bryan Street
                                                 Suite 900
                                                 Dallas, TX 75201
                                                 877-564-7529
                                                 MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / VA




                                                                                                                                        Exhibit A
 Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 4 of 15

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    02/03/2021
                                                                                                    CT Log Number 538993519
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        WALMART INC. (Domestic State: DE)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / VA




                                                                                                                                         Exhibit A
                Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 5 of 15


                                                                    0.Wolters Kluwer

                               PROCESS SERVER DELIVERY DETAILS




Date:                             Wed, Feb 3, 2021

Server Name:                      Caleb Malone




Entity Served                     WALMART INC.

Agent Name                        C T CORPORATION SYSTEM

Case Number                       202106305

J urisdiction                     TX




   P                                                            01
                                                                                Exhibit A
              Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 6 of 15

                                                CAUSE NO. 202106305
COPY OF PLEADING PROVIDED BY PLT


                                                      RECEIPT NO:910422 TRACKING NO: 73837105
                                                        EML
Plaintiff:                                                             In The 157th
KHAN,FREDERICK QASIM                                                   Judicial District Court of
VS.                                                                    Harris County, Texas
Defendant:                                                             201 CAROLINE
WALMART INC                                                            Houston, Texas
                                                CITATION CORPORATE
THE STATE OF TEXAS
County of Harris
                                                                                                        Oki\
To:    WALMART SUPERCENTER(A DELAWARE CORPORATION)MAY BE SERVED BY SERVING ITS
REGISTERED AGENT CT CORPORATION SYSTEM
1999 BRYAN STREET SUITE 900,DALLAS TX 75201

        Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on February 2,2021 in the above cited cause number and court. The instrument attached describes
the claim against you.

        YOU HAVE BEEN StIFT)‘ You may employ an attorney. If you or your Attorney do not file a written answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a defaultjudgment may be taken against you. In addition to filing a written answer
with the clerk, you may be required to make initial disclosures to the other parties of this suit. These disclosures generally
must be made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org.

        This citation was issued on February 2, 2021, under my hand and seal of said court.


                                                                                  Ira4— 40.
                                                                                          1
Issued at the request of:                                                         Marilyn Burgess, District Clerk
 Hollingsworth, Steven R.                                                         Harris County, Texas
 1415 NORTH LOOP WEST,SUITE                                                       201 CAROLINE Houston Texas 77002
 200
 HOUSTON,TX 77008                                                                (PO Box 4651, Houston, Texas 77210)
(713)637-4560
 Bar Number: 24041115
                                                                                  Generated By:MARIA RODRIGUEZ




                                                                                                         Exhibit A
             Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 7 of 15




                                                                              Tracking Number: 73837105
EML



                                                   CAUSE NUMBER: 202106305


PLAINTIFF: KHAN,FREDERICK QASIM                                                        In the 157th
      vs.                                                                              Judicial District Court of
DEFENDANT: WALMART INC                                                                 Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Came to hand at           o'clock     . M.on the                 day of                                    20       . Executed at

(Address)
in

                          County at o'clock        . M. On the            day of                                    ,20          ,by

Delivering to                                                            defendant, in person, a true copy of this Citation
together with the accompanying             copy (ies) of the «Attachment». Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                     day of                                               ,20.

Fees $

                                                                              By
                Affiant                                                                                   Deputy

On this day,                                                           , known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME,On this                            day of                                               ,20_.



                                                                              Notary Public




                                                                                                                Exhibit A
 Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 8 of 15

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   02/03/2021
                                                                                                   CT Log Number 538992746
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart (Cross Ref Name) (Domestic State: DE)
            WALMART INC. (True Name)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 Khan Frederick Qasim, Pltf. vs. Walmart Inc., et al., Dfts. // To: Walmart
                                                 Supercenter, etc.
                                                 Name discrepancy noted.
DOCUMENT(S) SERVED:                              Citation, Return, Original Petition
COURT/AGENCY:                                    157th Judicial District Court Harris County, TX
                                                 Case # 202106305
NATURE OF ACTION:                                Personal Injury - Failure to Maintain Premises in a Safe Condition - 03/17/2020, 4412
                                                 North Freeway, Houston, Texas 77022
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                        By Process Server on 02/03/2021 at 01:16
JURISDICTION SERVED :                            Texas
APPEARANCE OR ANSWER DUE:                        By 10:00 a.m. on the Monday next following the expiration date of 20 days after
                                                 service
ATTORNEY(S) / SENDER(S):                         Steven R. Hollingsworth
                                                 Hollingsworth Law Firm, PLLC
                                                 1415 North Loop West, Suite 200
                                                 Houston, TX 77008
                                                 713-637-4560
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 02/03/2021, Expected Purge Date:
                                                 02/08/2021

                                                 Image SOP

                                                 Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 1999 Bryan Street
                                                 Suite 900
                                                 Dallas, TX 75201
                                                 877-564-7529
                                                 MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)




                                                                                                   Page 1 of 2 / AP




                                                                                                                                        Exhibit A
 Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 9 of 15

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    02/03/2021
                                                                                                    CT Log Number 538992746
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart (Cross Ref Name) (Domestic State: DE)
            WALMART INC. (True Name)




of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / AP




                                                                                                                                         Exhibit A
            Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 10 of 15


                                                                0.Wolters Kluwer

                            PROCESS SERVER DELIVERY DETAILS




Date:                         Wed, Feb 3, 2021

Server Name:                  Caleb Malone




Entity Served                  Walmart Supercenter

Agent Name

Case Number                    202106305                                                .

J urisdiction                 TX




                                                     P1
                                                                            Exhibit A
              Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 11 of 15

                                                  CAUSE NO. 202106305
 COPY OF PLEADING PROVIDED BY PLT


                                                       RECEIPT NO:910422 TRACKING NO: 73837106
                                                         EML
 Plaintiff:                                                             In The 157th
 KHAN,FREDERICK QASIM                                                   Judicial District Court of
 VS.                                                                    Harris County, Texas
 Defendant:                                                             201 CAROLINE
 WALMART INC                                                            Houston, Texas
                                                 CITATION CORPORATE
 THE STATE OF TEXAS
 County of Harris                                                                                         Gvi
• To:    WAL-MART STORES TEXAS LLC(A DELAWARE CORPORATION)MAY BE SERVED BY SERVING
  ITS REGISTERED AGENT CT CORPORATION SYSTEM
  1999 BRYAN STREET SUITE 900,DALLAS TX 75201

         Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION

 This instrument was filed on February 2., 202.1. in the above cited cause number and court. The instrument attached describes
 the claim against you.

         YOU IIAVE BEEN SUED. You may employ an attorney Tf you or your Attorney do not file a written answer with
 the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
 you were served this citation and petition, a defaultjudgment may be taken against you. In addition to filing a written answer
 with the clerk, you may be required to make initial disclosures to the other parties of this suit. These disclosures generally
 must be made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org.

         This citation was issued on February 2, 2021, under my hand and seal of said court.


                                                                                   1)114641.
 Issued at the request of:                                                          Marilyn Burgess, District Clerk
 HOLLINGSWORTH,STEVEN RYAN                                                         Harris County, Texas
 1415 NORTH LOOP WEST,SUITE                                                        201 CAROLINE Houston Texas 77002
 200
 HOUSTON,TX 77008                                                                 (PO Box 4651, Houston, Texas 77210)
(713)637-4560
 Bar Number: 24041115
                                                                                   Generated By:MARIA RODRIGUEZ




                                                                                                          Exhibit A
            Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 12 of 15




                                                                              Tracking Number: 73837106




                                                   CAUSE NUMBER:202106305


PLAINTIFF: KHAN,FREDERICK QASIM                                                        In the 157th
     vs.                                                                               Judicial District Court of
DEFENDANT: WALMART INC                                                                 Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Came to hand at           o'clock     . M.on the                 day of                                   , 20      . Executed at

(Address)
 in

                          County at o'clock        . M. On the            day of                                    ,20          ,by

Delivering to                                                            defendant, in person, a true copy of this Citation
together with the accompanying             copy (ies) of the oAttachment». Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                     day of                                               ,20.

Fees $

                                                                              By
                Affiant                                                                                   Deputy

On this day,                                                           ,known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME,On this                            day of                                               ,20 .



                                                                              Notary Public




                                                                                                                 Exhibit A
Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 13 of 15

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   02/03/2021
                                                                                                   CT Log Number 538993471
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart Stores Texas, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 Khan Frederick Qasim, Pltf. vs. Walmart Inc., et al., Dfts. // To: Wal-Mart Stores
                                                 Texas, LLC, etc.
DOCUMENT(S) SERVED:                              Citation, Return, Original Petition
COURT/AGENCY:                                    157th Judicial District Court Harris County, TX
                                                 Case # 202106305
NATURE OF ACTION:                                Personal Injury - Failure to Maintain Premises in a Safe Condition - 03/17/2020, 12
                                                 North Freeway, Houston, Texas 77022
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                        By Process Server on 02/03/2021 at 12:52
JURISDICTION SERVED :                            Texas
APPEARANCE OR ANSWER DUE:                        By 10:00 a.m. on the Monday next following the expiration date of 20 days after
                                                 service
ATTORNEY(S) / SENDER(S):                         Steven R. Hollingsworth
                                                 Hollingsworth Law Firm, PLLC
                                                 1415 North Loop West, Suite 200
                                                 Houston, TX 77008
                                                 713-637-4560
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 02/03/2021, Expected Purge Date:
                                                 02/08/2021

                                                 Image SOP

                                                 Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 1999 Bryan Street
                                                 Suite 900
                                                 Dallas, TX 75201
                                                 877-564-7529
                                                 MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / AP




                                                                                                                                        Exhibit A
Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 14 of 15

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    02/03/2021
                                                                                                    CT Log Number 538993471
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart Stores Texas, LLC (Domestic State: DE)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / AP




                                                                                                                                         Exhibit A
            Case 4:21-cv-00660 Document 1-2 Filed on 03/01/21 in TXSD Page 15 of 15


                                                                O Wolters Kluwer
                            PROCESS SERVER DELIVERY DETAILS




Date:                         Wed, Feb 3, 2021

Server Name:                  Caleb Malone




Entity Served                  WAL-MART STORES TEXAS, LLC

Agent Name                    C T CORPORATION SYSTEM

Case Number                   202106305

J urisdiction                 TX




   0 1 1 P0 1 1 01 1 0 1 1 1 1 0
                                                                            Exhibit A
